Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 12/20/2021. Claims 1-24 have been canceled. Claims 25-44 have been newly added. Claims 25-44 are currently pending and have been addressed below.

Response to Amendment	
	Applicant has canceled claim 20, therefore Examiner withdraws the claim objection for claim 20.
With regards to Applicants remarks that a telephone interview was held on December 3rd, 2021, Examiner respectfully notes an interview did not take place. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories


Step 2A: Prong One: Abstract Ideas 

Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claim 25 recites: A method for improving proctoring conditions during the administration of standardized examinations using examination administration system comprising a command center to a plurality of testing sites, the method comprising: obtaining information pertaining to 
a first set of examinees and a second set of examinees; generating a first set of examinee-specific profiles for the first set of examinees and a second set of examinee-specific profiles for the second set of examinees, based on the obtained information; obtaining, from each testing site of the plurality of testing sites, displaying, a first set of proctoring instructions specific to the first set of examinees, wherein the first set of proctoring instructions is selected for administering examinations in a first location of the plurality of testing sites, based on the examinee profile of the first set of examinees; displaying, a second set of proctoring instructions specific to the second set of examinees, wherein the second set of proctoring instructions is selected for administering examinations in a second location of the plurality of testing sites based on the examinee profiles of the second set of examinees; comparing, the set of examinee-specific profiles to the examinee-specific authentication for each examinee of the first set of examinees and the second set of examinees; monitoring global factors and local factors in the plurality of testing sites, wherein: the global factors include at least external events impacting the testing conditions in the first testing site and the second testing site, and the local factors include at least respective behaviors of each examinee in the first testing site and the second testing site; concurrently transmitting the global factors and the local factors to the testing command center, generating a testing environment index for the first testing site and second testing site, based on the global factors; generating a behavioral index for each examinee of the first set of examinees and the second set of examinees, based on the global factors and local factors; comparing the testing environment index and the behavioral index to the preconfigured profiles; identifying irregularities within the global and local events, based on the comparing of the testing environment index and the behavioral index to the preconfigured profiles; determining whether any of the irregularities necessitate corrective action by the command center based on a predetermined set of criteria from the preconfigured profiles; if any of the irregularities necessitate corrective action, generating a pre-selected response to the irregularities; and triggering the pre-selected response to address the irregularities.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss proctoring an exam, including giving instructions in proctoring the exam, determining irregular behaviors of examinees to determine if examinees are exhibiting cheating behaviors, which is a clear method of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of proctoring an exam, monitoring and identifying any irregularities in the testing environment and responding with corrective action if necessary.  In particular, the claims only recite the additional elements – an input logical circuit, an analytics logical circuit, an authentication key, graphical user interfaces, encrypting and decrypting data, a computer program product, a computer readable storage medium, a computer system, a processor, databases and in real-time. These computer elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.	Dependent claims 26-32, 34-38, and 40-44 add additional limitations, for example: comparing the set of examinee-specific profiles; external events impacting the testing conditions in the first testing site and the second testing site include: animals wandering into at least one of the first testing site and second testing site; pipes bursting in at least one of the first testing site and second site and inclement weather conditions, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 25, 33 and 39.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See Spec Figure 7 and para 0076-0077, which recite “Referring now to Fig. 7, computing system 700 may represent, for example, computing or processing capabilities found within desktop, laptop, and notebook computers; hand-held computing devices (PDA's, smart phones, cell phones, palmtops, etc.); mainframes, supercomputers, workstations, or servers; or any other type of special-purpose or general- purpose computing devices as may be desirable or appropriate for a given application or environment. Logical circuit 700 might also represent computing capabilities embedded within or otherwise available to a given device. For example, a logical circuit might be found in other electronic devices such as, for example, digital cameras, navigation systems, cellular telephones, portable computing devices, modems, routers, WAPs, terminals and other electronic devices that might include some form of processing capability.” Thus, the specification spells out different generic equipment and parameters that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access under different scenarios. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computer. The use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts.	With respect to the user interfaces, representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields.  	With respect to encrypting and decrypting data, this is recited at a high level of generality in the claims and specification. Examiner notes encryption is well known and widely used in computer systems and on the Internet for secure transmission of communications.	With respect to the databases, accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).	Further, the computer processor, circuits and computer readable media provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea rather than reciting a technological solution to a technological problem. Therefore the processor, circuits, computing device and computer readable media amounts to mere instructions to apply the exception. See MPEP 2106.05(f).	Furthermore, dependent claims 26-32, 34-38, and 40-44 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example: comparing the set of examinee-specific profiles; external events impacting the testing conditions in the first testing site and the second testing site include: animals wandering into at least one of the first testing site and second testing site; pipes bursting in at least one of the first testing site and second site and inclement weather conditions. These limitations merely provide further transmitting and analyzing of data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-30, 32-36, 39-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON et al. (US 2019/0197461 A1), hereinafter “Anderson”, and in view of Rogers et al. (US 2012/0122068 A1), hereinafter “Rogers”.

Regarding Claim 25, Anderson teaches a method for improving proctoring conditions during the administration of standardized examinations using a digital examination administration system comprising a command center communicatively coupled to a plurality of testing sites, the method comprising: (Anderson, Abstract; Figures 1A-1B. Para 0014. Anderson, para 0026, discloses the systems and methods described herein may use, or be implemented on, the computing infrastructure described in FIG. 1A (and computing devices described in FIG. 2) in order to provide an online proctoring platform having security, content protection, transaction processing, and data analytics features that improve the test-taking experience for both candidates and proctors, the efficiency of the platform, and the validity of the test results, among other improvements.);
obtaining, with an input logical circuit, information pertaining to a first set of examinees and a second set of examinees; (Anderson, Abstract, Figure 1B, discloses storing/updating user data. Further, Anderson, Figure 3, discloses identify user and user data providers (element 362), Figure 4A, discloses receive user input; Figure 4B, discloses receiving user identification and user input. Figure 5, Figure 6A, para 0079. Para 0014, discloses test-takers. Anderson, para 0097.  Anderson, Figure 5, discloses a first, a second and a third set of users, and para 0097, discloses groups of candidates for proctors; and minimum ratio of proctors to candidates. Examiner notes it is obvious to have a proctor with a set of examinees or test takers.);
…
obtaining, from each testing site of the plurality of testing sites, an examinee-specific authentication key for each examinee of the first set of examinees and the second set of examinees; (Anderson, para 0022, discloses security and integration components may implement various security features for data transmission and storage, such as authenticating users or restricting access to unknown or unauthorized users. Anderson, para 0023, discloses security and integration components also may use secure data transmission protocols and encryption. Anderson para 0025 and para 0073, discloses examinee-specific biometric information. Note: Examiner is interpreting the biometric information as the authentication key per Applicant’s spec, para 0005. (Anderson, para 0025, discloses perform facial recognition or other image processing for identifying a user; the server may collect images from an imaging device of the client device and send the images to the back-end server for verification that the person depicted in the images is the authenticated user. Anderson, para 0073, discloses the candidate user may be required to show to the greeter, via the client video capture device, a driver's license or other identification card. To partially automate validation of the identification card, the environment processor may extract a frame depicting the identification and compare a purported image of the candidate on the identification to existing images of the candidate to confirm the images depict the same person.). Further, Anderson, para 0057, discloses a user signing into his platform user account and Anderson, para 0046, discloses user account credentials);
displaying, through a first graphical user interface on a first mobile device, a first set of proctoring instructions specific to the first set of examinees, wherein the first set of proctoring instructions is selected for administering examinations in a first location of the plurality of testing sites, based on the examinee … of the first set of examinees; (See at least Anderson, para 0028, 0103-0104 and Figure 6B. Anderson, Figure 2, discloses instruction set #1 and instruction set #N. Anderson, para 0020, discloses a shared testing environment may be a physical or virtual environment containing a plurality of co-located client devices. For example, the shared testing environment may be associated with a brick-and-mortar testing center that is staffed, in person and/or virtually, with proctors and administrative staff. Anderson, para 0081, discloses candidates compatibility with proctors including location, preferred language, disability data including sign language or hearing impaired. Anderson, para 0085, discloses proctors that are trained to accommodate a special need. Anderson, para 0093, discloses match the candidate user to a specially trained or experienced proctor. Examiner notes it is obvious the proctor at the location would be chosen and matches as they are qualified to work with the specific examinees (based on location, language, disabilities, etc.));
displaying, through a second graphical user interface on a second mobile device, a second set of proctoring instructions specific to the second set of examinees, wherein the second set of proctoring instructions is selected for administering examinations in a second location of the plurality of testing sites based on the examinee … of the second set of examinees; (See at least Anderson, para 0028, 0103-0104 and Figure 6B. Anderson, Figure 2, discloses instruction set #1 and instruction set #N. Anderson, para 0020, discloses a shared testing environment may be a physical or virtual environment containing a plurality of co-located client devices. For example, the shared testing environment may be associated with a brick-and-mortar testing center that is staffed, in person and/or virtually, with proctors and administrative staff. Anderson, para 0081, discloses candidates compatibility with proctors including location, preferred language, disability data including sign language or hearing impaired. Anderson, para 0085, discloses proctors that are trained to accommodate a special need. Anderson, para 0093, discloses match the candidate user to a specially trained or experienced proctor. Examiner notes it is obvious the proctor at the location would be chosen and matches as they are qualified to work with the specific examinees (based on location, language, disabilities, etc.));
comparing, with the analytics logical circuit, the set of examinee-specific … to the examinee-specific authentication key for each examinee of the first set of examinees and the second set of examinees; (Anderson, para 0046, discloses Internal data may include information provided by the user, such as webcam input or images depicting the user, input data such as driver's license information or other identification documents, user account credentials, user device information, and the like, which the system can compare to itself (e.g., matching a driver's license photo to webcam input to verify identity) and/or to user records and other information internal to the platform.);
monitoring, with the analytics logical circuit, global factors and local factors in the plurality of testing sites, wherein: (Anderson throughout, see para 0014, 0015, 0027. Anderson, para 0042, teaches communications may be configured to receive data feeds in real-time from users or other communication services, web feeds, and/or real-time updates from one or more third party information sources (e.g., data aggregators). Additionally, communications may be configured to receive data in the form of continuous data streams, which may include event streams of real-time events and/or event updates (e.g., sensor data applications) Anderson, para 0014, discloses A “proctored examination” is an evaluation routine, such as a test (e.g., taken by an individual subscribing to an evaluation service, such as a student for a class) that is administered to test-takers in a secure, monitored environment, so as to prevent, deter, catch, or minimize cheating… monitoring test-takers during the test for erratic behavior. Further, Anderson, para 0055, discloses monitoring parameters that control activation, deactivation, and other properties of examination monitoring);
the global factors include at least external events impacting the testing conditions in the first testing site and the second testing site, (Anderson, para 0042 and 0063, discloses when evaluating physical testing environment for suitability, platform may be configured to receive data from the one or more sensors of client device that describe the environment of client device. The data, once received can be analyzed to determine whether each data point falls within a set of constraints indicating suitability of physical testing environment. Further, see Anderson, para 0059-0067. Anderson, para 0059, discloses various such processes may be executed to confirm, among other things: that the physical testing environment is suitably lit and quiet.);
the local factors include at least respective behaviors of each examinee in the first testing site and the second testing site; (Anderson, para 0059-0067. Anderson, para 0059, discloses the environment processor determines that the candidate user is present and exhibiting normal behavior.);
concurrently transmitting, by one or more communications logical circuits, the global factors and the local factors to a database in the testing command center, wherein the database contains preconfigured profiles associated with validated standardized testing conditions; (Anderson, para 0059-0067 Anderson, Figure 1A, elements 110, discloses data stores. Anderson, Figure 1B, discloses data stores (element 110) and validating testing environment. Anderson, para 0063, discloses when evaluating physical testing environment for suitability, platform may be configured to receive data from the one or more sensors of client device that describe the environment of client device. The data, once received can be analyzed to determine whether each data point falls within a set of constraints indicating suitability of physical testing environment. (Examiner is interpreting the set of constraints indicating suitability of physical testing environment as the preconfigured profiles associated with validated standardized testing conditions);
generating, with the analytics logical circuit, a testing environment index for the first testing site and second testing site, based on the global factors; (Anderson, Figure 1B discloses validate testing environment. Anderson, para 0063-0068. Anderson, para 0064, disclose the environment processor may perform a luminance analysis of one or more of the frames to determine a light level in the testing environment; the environment processor may invalidate the testing environment if the light level is below a predetermined threshold for suitable lighting. Anderson, para 0068, discloses testing environment validation process including noise level thresholds.); 
generating, with the analytics logical circuit, a behavioral index for each examinee of the first set of examinees and the second set of examinees, based on the global factors and local factors; (Anderson, Figure 1B discloses calculating a trust score. Anderson, para 0027, 0045, 0047-0053, discloses the trust score based on user connections on social networks, behaviors and more for each user.  (Examiner is interpreting the trust score as the behavior index for each examinee));
comparing, with the analytics logical circuit, the testing environment index and the behavioral index to the preconfigured profiles; (Anderson, para 0064, discloses comparing the testing environment to a light level and para 0068, discloses comparing the noise level to frequencies of noises. Anderson, para 0054, discloses the trust scores (behavioral index) are compared to above or below a threshold. Further, Anderson, Figure 4A, discloses compare data of the trust score.);
identifying, by the analytics logical circuit, irregularities within the global and local events in real-time, based on the comparing of the testing environment index and the behavioral index to the preconfigured profiles; (Anderson, para 0097. Anderson, para 0070, discloses certain invalidating conditions can be indicated to the platform as correctable. For example, in the validation process workflow, a negative but correctable result can be marked with a flag (an irregularity), and may further be associated with alert language describing the problem and one or more solutions. The environment processor may detect the flag, obtain the alert language, and send an alert to the client device for display. The alert may include an interactive graphic, such as a button, that the candidate user clicks after correcting the condition, and the environment processor may perform the validation process again.);
determining, by the analytics circuits, whether any of the irregularities necessitate corrective action by the command center based on a predetermined set of criteria from the preconfigured profiles; (Anderson, claim 3, discloses responsive to a determination that the proctoring resources violate a first system requirement of the plurality of system requirements: determine the demand based further on the first system requirement being violated; determine a type of corrective action associated with the first system requirement);
if any of the irregularities necessitate corrective action, generating, by the analytics logical circuit, a pre-selected response to the irregularities in real-time; and triggering, at the first graphical user interface or the second graphical user interface, the pre-selected response to address the irregularities (Anderson, para 0110, discloses in response to a failed identity verification (irregularity), the system may take one or more corrective actions, such as stopping the examination, generating an alert to a human proctor to confirm the identity of the user of the client device, generating a behavior alert or a testing environment alert that can be used to decrease the candidate user's trust score, or another action associated with a potential cheating incident. Claim 3, discloses determine a type of corrective action.)
While Anderson does teach obtaining information on users, user records and information associated with a user and user profile identities (See at least Anderson, para 0052), Anderson does not appear to explicitly teach “generating, with an analytics logical circuit, a first set of examinee-specific profiles for the first set of examinees and a second set of examinee-specific profiles for the second set of examinees, based on the obtained information”.
Rogers, like Anderson, also talks about proctoring exams, teaches it is known in the art to for examinee-specific profiles (Rogers, Figures 15, 16, Rogers, Abstract, para 0037, para 0031, para 0098, para 0109, para 0111 discloses storing an indication of accommodations in a test taker profile, polling the test taker profile in order to determine accommodations. Rogers, para 0093, discloses Individual user historical behavior may be analyzed to determine an individual user polling profile. In an example, a student may have historically needed no help when answering math questions, but may have historically required help with word definition when answering reading comprehension questions. Para 0101, discloses the student profile may indicate the primary language difference and therefore the audio may include Portuguese instead of being completely in English. Rogers, para 0025, discloses grouping test takers based on organizational framework, such as location, special needs, and more. Examiner notes the different groups of test takers represent a first set of test takers and a second set of test takers.).
Since both Anderson and Rogers teach proctoring exams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson and Rogers, with the motivation to include in the proctoring of tests in Anderson, generating a first set of examinee-specific profiles for the first set of examinees and a second set of examinee-specific profiles for the second set of examinees as taught by Rogers, with the motivation to accommodate special requirements or needs of the test takers (Rogers, para 0111). The Anderson invention, now incorporating the Rogers invention, has all the limitations of claim 25.

Regarding Claim 26, Anderson, now incorporating Rogers, teaches the method of claim 25, and Anderson further teaches comparing the set of examinee-specific profiles to the examinee- specific authentication key for each examinee of the first set of examinees and the second set of examinees, comprises: identifying, by the analytics circuit, inconsistencies in the first set of examinee-specific profiles for the first set of examinees and the second set of examinee-specific profiles for the second set of examinees (Anderson, para 0110, discloses the system may perform the identity verification by measuring a likelihood that the user of the client device is the candidate user. Failure to achieve a predetermined threshold for “likelihood,” such as a threshold degree of similarity between compared images or other data elements, may indicate that the identity of the person sitting at the client device has changed.)

Regarding Claim 27, Anderson, now incorporating Rogers, teaches the method of claim 25, and Anderson further teaches wherein the external events impacting the testing conditions in the first testing site and the second testing site include: animals wandering into at least one of the first testing site and second testing site; pipes bursting in at least one of the first testing site and second site and inclement weather conditions that disturb at least one of the first set of examinees and the second set of examinees (Anderson, para 0063, discloses when evaluating physical testing environment for suitability, platform may be configured to receive data from the one or more sensors of client device that describe the environment of client device. The data, once received can be analyzed to determine whether each data point falls within a set of constraints indicating suitability of physical testing environment. Further, see Anderson, para 0059-0067. Anderson, para 0067, discloses the environment processor may determine whether people or other objects are present when they should not be. Anderson, para 0059, discloses that the physical testing environment is suitably lit and quiet, and the environment processor may obtain sample data from input received from the candidate user's client device, including without limitation a video stream, an audio stream, form data, signals indicating keyboard or mouse activity, images, sensor data, and the like. The environment processor may compare the sample data to predetermined threshold values to determine whether the testing environment satisfies a set of requirements. Examiner is interpreting the requirements as “suitably lit and quiet” to obviously not include any disruption in the building such as an animal wandering in (which Examiner is interpreting as an object/person that should not be present see Anderson, para 0059) or pipes bursting or weather that disturbs the examinees).

Regarding Claim 28, Anderson, now incorporating Rogers, teaches the method of claim 25, and Anderson further teaches wherein identifying the irregularities within the global and local events in real-time, comprises: assessing, by the analytics logical circuit, an effect of the global and local factors of the first location and the second location on the respective behaviors of each examinee of the first set of examinees and the second set of examinees; and compiling, by the analytics logical circuit, the effect of the global and local factors of the first location and the second location on the respective behaviors of each examinee of the first set of examinees and the second set of examinees, to determine whether the proctoring conditions are compliant with secure testing policies (Anderson, para 0042, 0059, discloses various such processes may be executed to confirm, among other things: that the physical testing environment is suitably lit and quiet; that the client device  is stationary and stabilized in a suitable orientation; that the network connection and data transfer between the platform 400 and the client device is of sufficient quality; and, that the candidate user is present and exhibiting normal behavior. Further, Anderson, para 0069.)

Regarding Claim 29, Anderson, now incorporating Rogers, teaches the method of claim 25, and Anderson further teaches wherein determining whether the irregularities necessitate the corrective action by the command center, comprises: determining, by the analytics logical circuit, whether the global factors impact the first testing site or the second site or the first testing site and the second testing site; determining, by the analytics logical circuit, whether the local factors are indicative of cheating behaviors exhibited by at least one of the examinees; correlating, by the analytics logical circuit, the corrective action with the global factors that impact the first testing site or the second site or the first testing site and the second testing site; and correlating, by the analytics logical circuit, the corrective action with the local factors indicative of cheating behaviors exhibited by at least one of the examinees (Anderson, para 0113 and 0122. Anderson, para 0068, discloses specifically, this particular criteria (the evaluation of noise levels with frequencies commonly used for speech) can be useful to detect an environment in which too many individuals are talking (which may potentially lead to a risk of cheating. Anderson, para 0110, discloses failure to achieve a predetermined threshold for “likelihood,” such as a threshold degree of similarity between compared images or other data elements, may indicate that the identity of the person sitting at the client device has changed. In response to a failed identity verification (irregularity), the system may take one or more corrective actions, such as stopping the examination, generating an alert to a human proctor to confirm the identity of the user of the client device, generating a behavior alert or a testing environment alert that can be used to decrease the candidate user's trust score, or another action associated with a potential cheating incident. Claim 3, discloses determine a type of corrective action. Anderson, para 0108, discloses Based upon analysis of the candidate user's activity, high-risk (e.g., potential for cheating or IP theft) activity can be identified and flagged. Additionally, one or more alerts may be generated when such activity is identified.)

Regarding Claim 30, Anderson, now incorporating Rogers, teaches the method of claim 25, and Anderson further teaches wherein the pre-selected response is encrypted (Anderson, para 0023, discloses security and integration components 108 may transmit data between the various devices in the content distribution network 100. Security and integration components 108 also may use secure data transmission protocols and/or encryption (e.g., File Transfer Protocol (FTP), Secure File Transfer Protocol (SFTP), and/or Pretty Good Privacy (PGP) encryption) for data transfers, etc. Anderson, para 0024, discloses web services may provide secure connections, authentication, and/or confidentiality throughout the network using technologies such as SSL, TLS, HTTP, HTTPS, WS-Security standard (providing secure SOAP messages using XML encryption), etc. Anderson, para 0025, discloses the network may be contained within a virtual computing environment, and may communicate encrypted information, such as over a TLS-encrypted channel).

Regarding Claim 32, Anderson, now incorporating Rogers, teaches the method of claim 25, and Anderson further teaches wherein assessing the effect of the global and local events of the first location and the second location on the respective behaviors of each examinee of the first set of examinees and the second set of examinees, comprises: determining, by the analytics logical circuit, whether a connection exists between at least one examinee of the first set of examinees and at least one examinee of the second set of examinees (Anderson, para 0052, discloses An analysis of the user's social networks may identify connections to high-risk users ( e.g., other users of the social network that themselves have been associated with a relatively low trust score), which would lower the trust score. Anderson, Table 1).

Regarding Claim 33, Anderson teaches a computer program product for improving proctoring conditions using an examination administration system comprising a command center communicatively coupled to a plurality of testing sites, the computer program product comprising: a computer readable storage medium; an analytics logical circuit; a plurality of graphical user interfaces; program instructions stored on the computer readable storage medium comprising: (Anderson, para 0025, para 0033 and para 0037. Anderson, Abstract; Figures 1A-1B. Para 0014. Anderson, para 0026, discloses the systems and methods described herein may use, or be implemented on, the computing infrastructure described in FIG. 1A (and computing devices described in FIG. 2) in order to provide an online proctoring platform having security, content protection, transaction processing, and data analytics features that improve the test-taking experience for both candidates and proctors, the efficiency of the platform, and the validity of the test results, among other improvements.);
program instructions to obtain, with an input logical circuit, information pertaining to a first set of examinees and a second set of examinees; (Anderson, Abstract, Figure 1B, discloses storing/updating user data. Further, Anderson, Figure 3, discloses identify user and user data providers (element 362), Figure 4A, discloses receive user input; Figure 4B, discloses receiving user identification and user input. Figure 5, Figure 6A, para 0079. Para 0014, discloses test-takers. Anderson, para 0097.  Anderson, Figure 5, discloses a first, a second and a third set of users, and para 0097, discloses groups of candidates for proctors; and minimum ratio of proctors to candidates. Examiner notes it is obvious to have a proctor with a set of examinees or test takers.);
…
program instructions to obtain, from each testing site of the plurality of testing sites, an examinee-specific authentication key for each examinee of the first set of examinees and the second set of examinees; (Anderson, para 0022, discloses security and integration components may implement various security features for data transmission and storage, such as authenticating users or restricting access to unknown or unauthorized users. Anderson, para 0023, discloses security and integration components also may use secure data transmission protocols and encryption. Anderson para 0025 and para 0073, discloses examinee-specific biometric information. Note: Examiner is interpreting the biometric information as the authentication key per Applicant’s spec, para 0005. (Anderson, para 0025, discloses perform facial recognition or other image processing for identifying a user; the server may collect images from an imaging device of the client device and send the images to the back-end server for verification that the person depicted in the images is the authenticated user. Anderson, para 0073, discloses the candidate user may be required to show to the greeter, via the client video capture device, a driver's license or other identification card. To partially automate validation of the identification card, the environment processor may extract a frame depicting the identification and compare a purported image of the candidate on the identification to existing images of the candidate to confirm the images depict the same person.). Further, Anderson, para 0057, discloses a user signing into his platform user account and Anderson, para 0046, discloses user account credentials);
program instructions to display, through a first graphical user interface on a first mobile device, a first set of proctoring instructions specific to the first set of examinees, wherein the first set of proctoring instructions is selected for administering examinations in a first location of the plurality of testing sites, based on the examinee … of the first set of examinees; (See at least Anderson, para 0028, 0103-0104 and Figure 6B. Anderson, Figure 2, discloses instruction set #1 and instruction set #N. Anderson, para 0020, discloses a shared testing environment may be a physical or virtual environment containing a plurality of co-located client devices. For example, the shared testing environment may be associated with a brick-and-mortar testing center that is staffed, in person and/or virtually, with proctors and administrative staff. Anderson, para 0081, discloses candidates compatibility with proctors including location, preferred language, disability data including sign language or hearing impaired. Anderson, para 0085, discloses proctors that are trained to accommodate a special need. Anderson, para 0093, discloses match the candidate user to a specially trained or experienced proctor. Examiner notes it is obvious the proctor at the location would be chosen and matches as they are qualified to work with the specific examinees (based on location, language, disabilities, etc.));
program instructions to display, through a second graphical user interface on a second mobile device, a second set of proctoring instructions specific to the second set of examinees, wherein the second set of proctoring instructions is selected for administering examinations in a second location of the plurality of testing sites based on the examinee … of the second set of examinees; (See at least Anderson, para 0028, 0103-0104 and Figure 6B. Anderson, Figure 2, discloses instruction set #1 and instruction set #N. Anderson, para 0020, discloses a shared testing environment may be a physical or virtual environment containing a plurality of co-located client devices. For example, the shared testing environment may be associated with a brick-and-mortar testing center that is staffed, in person and/or virtually, with proctors and administrative staff. Anderson, para 0081, discloses candidates compatibility with proctors including location, preferred language, disability data including sign language or hearing impaired. Anderson, para 0085, discloses proctors that are trained to accommodate a special need. Anderson, para 0093, discloses match the candidate user to a specially trained or experienced proctor. Examiner notes it is obvious the proctor at the location would be chosen and matches as they are qualified to work with the specific examinees (based on location, language, disabilities, etc.));
program instructions to compare, with the analytics logical circuit, the set of examinee- specific … to the examinee-specific authentication key for each examinee of the first set of examinees and the second set of examinees; (Anderson, para 0046, discloses Internal data may include information provided by the user, such as webcam input or images depicting the user, input data such as driver's license information or other identification documents, user account credentials, user device information, and the like, which the system can compare to itself (e.g., matching a driver's license photo to webcam input to verify identity) and/or to user records and other information internal to the platform.);
program instructions to monitor, with the analytics logical circuit, global factors and local factors in the plurality of testing sites, wherein: the global factors include at least external events impacting the testing conditions in the first testing site and the second testing site, the local factors include at least respective behaviors of each examinee in the first testing site and the second testing site; (Anderson throughout, see para 0014, 0015, 0027. Anderson, para 0042, teaches communications may be configured to receive data feeds in real-time from users or other communication services, web feeds, and/or real-time updates from one or more third party information sources (e.g., data aggregators). Additionally, communications may be configured to receive data in the form of continuous data streams, which may include event streams of real-time events and/or event updates (e.g., sensor data applications) Anderson, para 0014, discloses A “proctored examination” is an evaluation routine, such as a test (e.g., taken by an individual subscribing to an evaluation service, such as a student for a class) that is administered to test-takers in a secure, monitored environment, so as to prevent, deter, catch, or minimize cheating… monitoring test-takers during the test for erratic behavior. Further, Anderson, para 0055, discloses monitoring parameters that control activation, deactivation, and other properties of examination monitoring);
program instructions to transmit, by one or more communications logical circuits, the global factors and the local factors to a database in the testing command center in real-time, wherein the database contains preconfigured profiles associated with validated standardized testing conditions; (Anderson, para 0063, discloses when evaluating physical testing environment for suitability, platform may be configured to receive data from the one or more sensors of client device that describe the environment of client device. The data, once received can be analyzed to determine whether each data point falls within a set of constraints indicating suitability of physical testing environment. Further, see Anderson, para 0059-0067. Anderson, para 0059, discloses various such processes may be executed to confirm, among other things: that the physical testing environment is suitably lit and quiet. Anderson, para 0059, discloses the environment processor determines that the candidate user is present and exhibiting normal behavior. Anderson, para 0059-0067 Anderson, Figure 1A, elements 110, discloses data stores. Anderson, Figure 1B, discloses data stores (element 110) and validating testing environment. Anderson, para 0063, discloses when evaluating physical testing environment for suitability, platform may be configured to receive data from the one or more sensors of client device that describe the environment of client device. The data, once received can be analyzed to determine whether each data point falls within a set of constraints indicating suitability of physical testing environment. (Examiner is interpreting the set of constraints indicating suitability of physical testing environment as the preconfigured profiles associated with validated standardized testing conditions);
program instructions to generate, with the analytics logical circuit, a testing environment index for the first testing site and second testing site, based on the global factors; (Anderson, Figure 1B discloses validate testing environment. Anderson, para 0063-0068. Anderson, para 0064, disclose the environment processor may perform a luminance analysis of one or more of the frames to determine a light level in the testing environment; the environment processor may invalidate the testing environment if the light level is below a predetermined threshold for suitable lighting. Anderson, para 0068, discloses testing environment validation process including noise level thresholds.);
program instructions to generate, with the analytics logical circuit, a behavioral index for each examinee of the first set of examinees and the second set of examinees, based on the global factors and local factors; (Anderson, Figure 1B discloses calculating a trust score. Anderson, para 0027, 0045, 0047-0053, discloses the trust score based on user connections on social networks, behaviors and more for each user.  (Examiner is interpreting the trust score as the behavior index for each examinee));
program instructions to compare, with the analytics logical circuit, the testing environment index and the behavioral index to the preconfigured profiles; (Anderson, para 0064, discloses comparing the testing environment to a light level and para 0068, discloses comparing the noise level to frequencies of noises. Anderson, para 0054, discloses the trust scores (behavioral index) are compared to above or below a threshold. Further, Anderson, Figure 4A, discloses compare data of the trust score.);
program instructions to identify, by the analytics logical circuit, irregularities within the global and local events in real-time, based on findings obtained from comparing the testing environment index and the behavioral index to the preconfigured profiles; (Anderson, para 0097. Anderson, para 0070, discloses certain invalidating conditions can be indicated to the platform as correctable. For example, in the validation process workflow, a negative but correctable result can be marked with a flag (an irregularity), and may further be associated with alert language describing the problem and one or more solutions. The environment processor may detect the flag, obtain the alert language, and send an alert to the client device for display. The alert may include an interactive graphic, such as a button, that the candidate user clicks after correcting the condition, and the environment processor may perform the validation process again.);
program instructions to determine, by the analytics circuits, whether the irregularities necessitate corrective action by the command center based on predetermined criteria from the preconfigured profiles; if the irregularities necessitate corrective action, (Anderson, claim 3, discloses responsive to a determination that the proctoring resources violate a first system requirement of the plurality of system requirements: determine the demand based further on the first system requirement being violated; determine a type of corrective action associated with the first system requirement);
program instructions to generate, by the analytics logical circuit, a pre-selected response to the irregularities in real-time; and program instructions to trigger the pre-selected response to address the irregularities (Anderson, para 0110, discloses in response to a failed identity verification (irregularity), the system may take one or more corrective actions, such as stopping the examination, generating an alert to a human proctor to confirm the identity of the user of the client device, generating a behavior alert or a testing environment alert that can be used to decrease the candidate user's trust score, or another action associated with a potential cheating incident. Claim 3, discloses determine a type of corrective action.)
While Anderson does teach obtaining information on users, user records and information associated with a user and user profile identities (See at least Anderson, para 0052), Anderson does not appear to explicitly teach “program instructions to generate, with an analytics logical circuit, a first set of examinee-specific profiles for the first set of examinees and a second set of examinee-specific profiles for the second set of examinees, based on the obtained information”.
Rogers, like Anderson, also talks about proctoring exams, teaches it is known in the art for examinee-specific profiles (Rogers, Figures 15, 16, Rogers, Abstract, para 0037, para 0031, para 0098, para 0109, para 0111 discloses storing an indication of accommodations in a test taker profile, polling the test taker profile in order to determine accommodations. Rogers, para 0093, discloses Individual user historical behavior may be analyzed to determine an individual user polling profile. In an example, a student may have historically needed no help when answering math questions, but may have historically required help with word definition when answering reading comprehension questions. Para 0101, discloses the student profile may indicate the primary language difference and therefore the audio may include Portuguese instead of being completely in English. Rogers, para 0025, discloses grouping test takers based on organizational framework, such as location, special needs, and more. Examiner notes the different groups of test takers represent a first set of test takers and a second set of test takers.).
Since both Anderson and Rogers teach proctoring exams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson and Rogers, with the motivation to include in the proctoring of tests in Anderson, generating a first set of examinee-specific profiles for the first set of examinees and a second set of examinee-specific profiles for the second set of examinees as taught by Rogers, with the motivation to accommodate special requirements or needs of the test takers (Rogers, para 0111). The Anderson invention, now incorporating the Rogers invention, has all the limitations of claim 33.

Regarding Claim 34, Anderson, now incorporating Rogers, teaches the computer program product of claim 33, and Anderson further teaches wherein program instructions to identify the irregularities within the global and local events in real-time, comprise: program instructions to assess, by the analytics logical circuit, an effect of the global and local factors of the first location and the second location on the respective behaviors of each examinee of the first set of examinees and the second set of examinees; and program instructions to compile, by the analytics logical circuit, the effect of the global and local factors of the first location and the second location on the respective behaviors of each examinee of the first set of examinees and the second set of examinees, to determine whether the proctoring conditions are compliant with secure testing policies (Anderson, para 0059, discloses various such processes may be executed to confirm, among other things: that the physical testing environment is suitably lit and quiet; that the client device  is stationary and stabilized in a suitable orientation; that the network connection and data transfer between the platform 400 and the client device is of sufficient quality; and, that the candidate user is present and exhibiting normal behavior. Further, Anderson, para 0069.)

Regarding Claim 35, Anderson, now incorporating Rogers, teaches the computer program product of claim 33, and Anderson further teaches wherein program instructions to determine whether the irregularities necessitate the corrective action by the command center, comprise: program instructions to determine, by the analytics logical circuit, whether the global factors impact the first testing site or the second site or the first testing site and the second testing site; program instructions to determine, by the analytics logical circuit, whether the local factors are indicative of cheating behaviors exhibited by at least one of the examinees; program instructions to correlate, by the analytics logical circuit, the corrective action with the global factors that impact the first testing site or the second site or the first testing site and the second testing site; and program instructions to correlate, by the analytics logical circuit, the corrective action with the local factors indicative of cheating behaviors exhibited by at least one of the examinees. (Anderson, para 0113 and 0122. Anderson, para 0068, discloses specifically, this particular criteria (the evaluation of noise levels with frequencies commonly used for speech) can be useful to detect an environment in which too many individuals are talking (which may potentially lead to a risk of cheating. Anderson, para 0110, discloses failure to achieve a predetermined threshold for “likelihood,” such as a threshold degree of similarity between compared images or other data elements, may indicate that the identity of the person sitting at the client device has changed. In response to a failed identity verification (irregularity), the system may take one or more corrective actions, such as stopping the examination, generating an alert to a human proctor to confirm the identity of the user of the client device, generating a behavior alert or a testing environment alert that can be used to decrease the candidate user's trust score, or another action associated with a potential cheating incident. Claim 3, discloses determine a type of corrective action. Anderson, para 0108, discloses Based upon analysis of the candidate user's activity, high-risk (e.g., potential for cheating or IP theft) activity can be identified and flagged. Additionally, one or more alerts may be generated when such activity is identified.)

Regarding Claim 36, Anderson, now incorporating Rogers, teaches the computer program product of claim 33, and Anderson further teaches wherein the pre-selected response is encrypted (Anderson, para 0023, discloses security and integration components 108 may transmit data between the various devices in the content distribution network 100. Security and integration components 108 also may use secure data transmission protocols and/or encryption (e.g., File Transfer Protocol (FTP), Secure File Transfer Protocol (SFTP), and/or Pretty Good Privacy (PGP) encryption) for data transfers, etc. Anderson, para 0024, discloses web services may provide secure connections, authentication, and/or confidentiality throughout the network using technologies such as SSL, TLS, HTTP, HTTPS, WS-Security standard (providing secure SOAP messages using XML encryption), etc. Anderson, para 0025, discloses the network may be contained within a virtual computing environment, and may communicate encrypted information, such as over a TLS-encrypted channel).

Regarding Claim 39, Anderson teaches a computer system for improving proctoring conditions using an examination administration system comprising a command center communicatively coupled to a plurality of testing sites, the computer system comprising: a first graphical user interface at a first testing location; a second graphical user interface at a second testing location; a data store; an analytics logical circuit communicatively coupled to the first and second graphical user interfaces and the data store, the analytics logical circuit comprising a processor and a non-transitory computer-readable medium with computer executable instructions embedded thereon, the computer executable instructions configured to cause the processor to: (Anderson, para 0025, para 0033 and para 0037. Anderson, Abstract; Figures 1A-1B. Para 0014. Anderson, para 0026, discloses the systems and methods described herein may use, or be implemented on, the computing infrastructure described in FIG. 1A (and computing devices described in FIG. 2) in order to provide an online proctoring platform having security, content protection, transaction processing, and data analytics features that improve the test-taking experience for both candidates and proctors, the efficiency of the platform, and the validity of the test results, among other improvements.);
obtain, from the data store, information pertaining to a first set of examinees and a second set of examinees; (Anderson, Abstract, Figure 1B, discloses storing/updating user data. Further, Anderson, Figure 3, discloses identify user and user data providers (element 362), Figure 4A, discloses receive user input; Figure 4B, discloses receiving user identification and user input. Figure 5, Figure 6A, para 0079. Para 0014, discloses test-takers. Anderson, para 0097.  Anderson, Figure 5, discloses a first, a second and a third set of users, and para 0097, discloses groups of candidates for proctors; and minimum ratio of proctors to candidates. Examiner notes it is obvious to have a proctor with a set of examinees or test takers.);
…
obtain, from a graphical user interface at each testing site of the plurality of testing sites, an examinee-specific authentication key for each examinee of the first set of examinees and the second set of examinees; (Anderson, para 0022, discloses security and integration components may implement various security features for data transmission and storage, such as authenticating users or restricting access to unknown or unauthorized users. Anderson, para 0023, discloses security and integration components also may use secure data transmission protocols and encryption. Anderson para 0025 and para 0073, discloses examinee-specific biometric information. Note: Examiner is interpreting the biometric information as the authentication key per Applicant’s spec, para 0005. (Anderson, para 0025, discloses perform facial recognition or other image processing for identifying a user; the server may collect images from an imaging device of the client device and send the images to the back-end server for verification that the person depicted in the images is the authenticated user. Anderson, para 0073, discloses the candidate user may be required to show to the greeter, via the client video capture device, a driver's license or other identification card. To partially automate validation of the identification card, the environment processor may extract a frame depicting the identification and compare a purported image of the candidate on the identification to existing images of the candidate to confirm the images depict the same person.). Further, Anderson, para 0057, discloses a user signing into his platform user account and Anderson, para 0046, discloses user account credentials);
display, through the first graphical user interface, a first set of proctoring instructions specific to the first set of examinees, wherein the first set of proctoring instructions is selected for administering examinations in a first location of the plurality of testing sites, based on the examinee … of the first set of examinees; (See at least Anderson, para 0028, 0103-0104 and Figure 6B. Anderson, Figure 2, discloses instruction set #1 and instruction set #N. Anderson, para 0020, discloses a shared testing environment may be a physical or virtual environment containing a plurality of co-located client devices. For example, the shared testing environment may be associated with a brick-and-mortar testing center that is staffed, in person and/or virtually, with proctors and administrative staff. Anderson, para 0081, discloses candidates compatibility with proctors including location, preferred language, disability data including sign language or hearing impaired. Anderson, para 0085, discloses proctors that are trained to accommodate a special need. Anderson, para 0093, discloses match the candidate user to a specially trained or experienced proctor. Examiner notes it is obvious the proctor at the location would be chosen and matches as they are qualified to work with the specific examinees (based on location, language, disabilities, etc.));
display, through the second graphical user interface, a second set of proctoring instructions specific to the second set of examinees, wherein the second set of proctoring instructions is selected for administering examinations in a second location of the plurality of testing sites based on the examinee … of the second set of examinees; (See at least Anderson, para 0028, 0103-0104 and Figure 6B. Anderson, Figure 2, discloses instruction set #1 and instruction set #N. Anderson, para 0020, discloses a shared testing environment may be a physical or virtual environment containing a plurality of co-located client devices. For example, the shared testing environment may be associated with a brick-and-mortar testing center that is staffed, in person and/or virtually, with proctors and administrative staff. Anderson, para 0081, discloses candidates compatibility with proctors including location, preferred language, disability data including sign language or hearing impaired. Anderson, para 0085, discloses proctors that are trained to accommodate a special need. Anderson, para 0093, discloses match the candidate user to a specially trained or experienced proctor. Examiner notes it is obvious the proctor at the location would be chosen and matches as they are qualified to work with the specific examinees (based on location, language, disabilities, etc.));
compare the set of examinee-specific … to the examinee-specific authentication key for each examinee of the first set of examinees and the second set of examinees; (Anderson, para 0046, discloses Internal data may include information provided by the user, such as webcam input or images depicting the user, input data such as driver's license information or other identification documents, user account credentials, user device information, and the like, which the system can compare to itself (e.g., matching a driver's license photo to webcam input to verify identity) and/or to user records and other information internal to the platform.);
 monitor global factors and local factors in the plurality of testing sites, wherein: the global factors include at least external events impacting the testing conditions in the first testing site and the second testing site, the local factors include at least respective behaviors of each examinee in the first testing site and the second testing site; (Anderson throughout, see para 0014, 0015, 0027. Anderson, para 0042, teaches communications may be configured to receive data feeds in real-time from users or other communication services, web feeds, and/or real-time updates from one or more third party information sources (e.g., data aggregators). Additionally, communications may be configured to receive data in the form of continuous data streams, which may include event streams of real-time events and/or event updates (e.g., sensor data applications). Anderson, para 0014, discloses A “proctored examination” is an evaluation routine, such as a test (e.g., taken by an individual subscribing to an evaluation service, such as a student for a class) that is administered to test-takers in a secure, monitored environment, to prevent, deter, catch, or minimize cheating… monitoring test-takers during the test for erratic behavior. Further, Anderson, para 0055, discloses monitoring parameters that control activation, deactivation, and other properties of examination monitoring);
transmit the global factors and the local factors to a database in the command center, wherein the database contains preconfigured profiles associated with validated standardized testing conditions; (Anderson, para 0063, discloses when evaluating physical testing environment for suitability, platform may be configured to receive data from the one or more sensors of client device that describe the environment of client device. The data, once received can be analyzed to determine whether each data point falls within a set of constraints indicating suitability of physical testing environment. Further, see Anderson, para 0059-0067. Anderson, para 0059, discloses various such processes may be executed to confirm, among other things: that the physical testing environment is suitably lit and quiet. Anderson, para 0059, discloses the environment processor determines that the candidate user is present and exhibiting normal behavior. Anderson, para 0059-0067 Anderson, Figure 1A, elements 110, discloses data stores. Anderson, Figure 1B, discloses data stores (element 110) and validating testing environment. Anderson, para 0063, discloses when evaluating physical testing environment for suitability, platform may be configured to receive data from the one or more sensors of client device that describe the environment of client device. The data, once received can be analyzed to determine whether each data point falls within a set of constraints indicating suitability of physical testing environment. (Examiner is interpreting the set of constraints indicating suitability of physical testing environment as the preconfigured profiles associated with validated standardized testing conditions);
generate a testing environment index for the first testing site and second testing site, based on the global factors; (Anderson, Figure 1B discloses validate testing environment. Anderson, para 0063-0068. Anderson, para 0064, disclose the environment processor may perform a luminance analysis of one or more of the frames to determine a light level in the testing environment; the environment processor may invalidate the testing environment if the light level is below a predetermined threshold for suitable lighting. Anderson, para 0068, discloses testing environment validation process including noise level thresholds.);
generate a behavioral index for each examinee of the first set of examinees and the second set of examinees, based on the global factors and local factors; (Anderson, Figure 1B discloses calculating a trust score. Anderson, para 0027, 0045, 0047-0053, discloses the trust score based on user connections on social networks, behaviors and more for each user.  (Examiner is interpreting the trust score as the behavior index for each examinee));
compare the testing environment index and the behavioral index to the preconfigured profiles; (Anderson, para 0064, discloses comparing the testing environment to a light level and para 0068, discloses comparing the noise level to frequencies of noises. Anderson, para 0054, discloses the trust scores (behavioral index) are compared to above or below a threshold. Further, Anderson, Figure 4A, discloses compare data of the trust score.);
identify irregularities within the global and local events in real-time, based on the comparing the testing environment index and the behavioral index to the preconfigured profiles; (Anderson, para 0097. Anderson, para 0070, discloses certain invalidating conditions can be indicated to the platform as correctable. For example, in the validation process workflow, a negative but correctable result can be marked with a flag (an irregularity), and may further be associated with alert language describing the problem and one or more solutions. The environment processor may detect the flag, obtain the alert language, and send an alert to the client device for display. The alert may include an interactive graphic, such as a button, that the candidate user clicks after correcting the condition, and the environment processor may perform the validation process again.);
determine whether the irregularities necessitate corrective action by the command center; and trigger a pre-selected response to the irregularities in real-time if the irregularities necessitate corrective action based on predetermined criteria from the preconfigured profiles (Anderson, claim 3, discloses responsive to a determination that the proctoring resources violate a first system requirement of the plurality of system requirements: determine the demand based further on the first system requirement being violated; determine a type of corrective action associated with the first system requirement. Anderson, para 0110, discloses in response to a failed identity verification (irregularity), the system may take one or more corrective actions, such as stopping the examination, generating an alert to a human proctor to confirm the identity of the user of the client device, generating a behavior alert or a testing environment alert that can be used to decrease the candidate user's trust score, or another action associated with a potential cheating incident.)
While Anderson does teach obtaining information on users, user records and information associated with a user and user profile identities (See at least Anderson, para 0052), Anderson does not appear to explicitly teach “generate a first set of examinee-specific profiles for the first set of examinees and a second set of examinee-specific profiles for the second set of examinees, based on the obtained information”.
Rogers, like Anderson, also talks about proctoring exams, teaches it is known in the art for examinee-specific profiles (Rogers, Figures 15, 16, Rogers, Abstract, para 0037, para 0031, para 0098, para 0109, para 0111 discloses storing an indication of accommodations in a test taker profile, polling the test taker profile in order to determine accommodations. Rogers, para 0093, discloses Individual user historical behavior may be analyzed to determine an individual user polling profile. In an example, a student may have historically needed no help when answering math questions, but may have historically required help with word definition when answering reading comprehension questions. Para 0101, discloses the student profile may indicate the primary language difference and therefore the audio may include Portuguese instead of being completely in English. Rogers, para 0025, discloses grouping test takers based on organizational framework, such as location, special needs, and more. Examiner notes the different groups of test takers represent a first set of test takers and a second set of test takers.).
Since both Anderson and Rogers teach proctoring exams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson and Rogers, with the motivation to include in the proctoring of tests in Anderson, generating a first set of examinee-specific profiles for the first set of examinees and a second set of examinee-specific profiles for the second set of examinees as taught by Rogers, with the motivation to accommodate special requirements or needs of the test takers (Rogers, para 0111). The Anderson invention, now incorporating the Rogers invention, has all the limitations of claim 39.

Regarding Claim 40, Anderson, now incorporating Rogers, teaches The computer system of claim 39, and Anderson further teaches wherein the computer executable instructions are further configured to cause the processor to assess an effect of the global and local factors of the first location and the second location on the respective behaviors of each examinee of the first set of examinees and the second set of examinees and compile the effect of the global and local factors of the first location and the second location on the respective behaviors of each examinee of the first set of examinees and the second set of examinees, to determine whether the proctoring conditions are compliant with secure testing policies (Anderson, para 0059, discloses various such processes may be executed to confirm, among other things: that the physical testing environment is suitably lit and quiet; that the client device  is stationary and stabilized in a suitable orientation; that the network connection and data transfer between the platform 400 and the client device is of sufficient quality; and, that the candidate user is present and exhibiting normal behavior. Further, Anderson, para 0069.)

Regarding Claim 41, Anderson, now incorporating Rogers, teaches The computer system of claim 39, and Anderson further teaches wherein the computer executable instructions are further configured to cause the processor to: determine whether the global factors impact the first testing site or the second site or the first testing site and the second testing site; determine whether the local factors are indicative of cheating behaviors exhibited by at least one of the examinees; correlate the corrective action with the global factors that impact the first testing site or the second site or the first testing site and the second testing site; and correlate the corrective action with the local factors indicative of cheating behaviors exhibited by at least one of the examinees  (Anderson, para 0113 and 0122. Anderson, para 0068, discloses specifically, this particular criteria (the evaluation of noise levels with frequencies commonly used for speech) can be useful to detect an environment in which too many individuals are talking (which may potentially lead to a risk of cheating. Anderson, para 0110, discloses failure to achieve a predetermined threshold for “likelihood,” such as a threshold degree of similarity between compared images or other data elements, may indicate that the identity of the person sitting at the client device has changed. In response to a failed identity verification (irregularity), the system may take one or more corrective actions, such as stopping the examination, generating an alert to a human proctor to confirm the identity of the user of the client device, generating a behavior alert or a testing environment alert that can be used to decrease the candidate user's trust score, or another action associated with a potential cheating incident. Claim 3, discloses determine a type of corrective action. Anderson, para 0108, discloses Based upon analysis of the candidate user's activity, high-risk (e.g., potential for cheating or IP theft) activity can be identified and flagged. Additionally, one or more alerts may be generated when such activity is identified.)

Regarding Claim 42, Anderson, now incorporating Rogers, teaches the computer system of claim 39, and Anderson further teaches wherein the pre-selected response is encrypted (Anderson, para 0023, discloses security and integration components 108 may transmit data between the various devices in the content distribution network 100. Security and integration components 108 also may use secure data transmission protocols and/or encryption (e.g., File Transfer Protocol (FTP), Secure File Transfer Protocol (SFTP), and/or Pretty Good Privacy (PGP) encryption) for data transfers, etc. Anderson, para 0024, discloses web services may provide secure connections, authentication, and/or confidentiality throughout the network using technologies such as SSL, TLS, HTTP, HTTPS, WS-Security standard (providing secure SOAP messages using XML encryption), etc. Anderson, para 0025, discloses the network may be contained within a virtual computing environment, and may communicate encrypted information, such as over a TLS-encrypted channel).

Regarding Claim 44, Anderson, now incorporating Rogers, teaches the computer system of claim 39, and Anderson further teaches wherein the pre-selected response is graphical or audible (Anderson, para 0073, discloses provide spoken and/or typed instructions).

Claims 31, 37, 38, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Rogers, and further in view of Nypl et al. (US 2015/0213722 A1), hereinafter “Nypl”.

Regarding Claim 31, Anderson, now incorporating Rogers, teaches the method of claim 30, and Anderson further teaches further comprising:  … the pre-selected response; and outputting, in the … pre-selected response, a set of actions to be taken by at least one of the first proctor and second proctor (Anderson, Figure 4B, discloses alerts. Anderson, para 0097 and claim 3. Anderson, para 0023-0025, discloses encryption of data transferred. Anderson, para 0110, discloses generating an alert to the proctor to confirm identity of the user of the client device.).
While Anderson does teach data encryption (Anderson para 0023-0025) and Rogers also teaches data encryption (Rogers para 0074), Anderson and Rogers do not appear to explicitly teach “decrypting”.
In the same field of endeavor, Nypl teaches it is known in the art to decrypt data (Nypl, Abstract. Nypl, Figure 1. Nypl, para 0199. Nypl, para 0187 teaches encrypting and decrypting data). It would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to combine Anderson and Rogers encryption of data with Nypl’s decrypting of data with the motivation to have secure testing environments with minimal chances for cheating (Nypl, para 0194 and para 0199). The Anderson and Rogers invention, now incorporating the Nypl invention, has all the limitations of claim 31.

Regarding Claim 37, Anderson, now incorporating Rogers, teaches the computer program product of claim 36, and Anderson further teaches further comprising: program instructions to … the pre-selected response; and program instructions to output, in the … pre-selected response, a set of actions to be taken by at least one of the first proctor and second proctor (Anderson, Figure 4B, discloses alerts. Anderson, para 0097 and claim 3. Anderson, para 0023-0025, discloses encryption of data transferred. Anderson, para 0110, discloses generating an alert to the proctor to confirm identity of the user of the client device.).
While Anderson does teach data encryption (Anderson para 0023-0025) and Rogers also teaches data encryption (Rogers para 0074), Anderson and Rogers do not appear to explicitly teach “decrypt”.
In the same field of endeavor, Nypl teaches it is known in the art to decrypt data (Nypl, Abstract. Nypl, Figure 1. Nypl, para 0199. Nypl, para 0187 teaches encrypting and decrypting data). It would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to combine Anderson and Rogers encryption of data with Nypl’s decrypting of data with the motivation to have secure testing environments with minimal chances for cheating (Nypl, para 0194 and para 0199). The Anderson and Rogers invention, now incorporating the Nypl invention, has all the limitations of claim 37.

Regarding Claim 38, Anderson, now incorporating Rogers and Nypl, teaches the computer program product of claim 37, and Anderson further teaches wherein the pre-selected response is graphical or audible (Anderson, para 0073, discloses provide spoken and/or typed instructions).

Regarding Claim 43, Anderson, now incorporating Rogers, teaches the computer system of claim 42, and Anderson further teaches wherein the computer executable instructions are further configured to cause the processor to … the pre-selected response; and output, in the … pre-selected response, a set of actions to be taken by at least one of the first proctor and second proctor (Anderson, Figure 4B, discloses alerts. Anderson, para 0097 and claim 3. Anderson, para 0023-0025, discloses encryption of data transferred. Anderson, para 0110, discloses generating an alert to the proctor to confirm identity of the user of the client device.).
While Anderson does teach data encryption (Anderson para 0023-0025) and Rogers also teaches data encryption (Rogers para 0074), Anderson and Rogers do not appear to explicitly teach “decrypt”.
In the same field of endeavor, Nypl teaches it is known in the art to decrypt data (Nypl, Abstract. Nypl, Figure 1. Nypl, para 0199. Nypl, para 0187 teaches encrypting and decrypting data). It would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to combine Anderson and Rogers encryption of data with Nypl’s decrypting of data with the motivation to have secure testing environments with minimal chances for cheating (Nypl, para 0194 and para 0199). The Anderson and Rogers invention, now incorporating the Nypl invention, has all the limitations of claim 43.

Response to Arguments
Applicants arguments filed on 12/20/2021 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejections. Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.

Applicant presented the following remarks: 
Step 2A – Prong One of 2019 PEG
“In the instant application, the claims are not directed toward merely managing interactions between people, but instead are directed toward improved systems and computerized methods for monitoring proctoring sites, including measuring "global factors" and "local factors" at a plurality of physical testing sites using logical circuits…	At least these features of claim 25 are more than the mere organization of human activity and recites, inter alia, "the global factors include at least external events impacting the testing conditions in the first testing site and the second testing site, and the local factors include at least respective behaviors of each examinee in the first testing site and the second testing site," "identifying, by the analytics logical circuit, irregularities within the global and local events in real- time," and "if any of the irregularities necessitate corrective action, generating, by the analytics logical circuit, a pre-selected response to the irregularities in real-time." In comparison to Example 42 in the 2019 PEG, these claimed features are more than just allowing users to access data or records in real time, but instead involves the use of instrumentation for "improving proctoring conditions during the administration of standardized examinations" as part of tracking physical conditions at various testing sites. 
Additionally, these claimed features are more like the patent eligible concepts in 2019 PEG Example 37, claim 2 because the Applicant's claim 25 will generate the "testing environment index for the first testing site and second testing site, based on the global factors" and the "behavioral index for each examinee of the first set of examinees and the second set of examinees, based on the global factors and local factors"…
Further, Applicant respectfully asserts that various features of claim 25 are not abstract and the claim overall is also not abstract. For example, claim 1 recites "a plurality of testing sites" which are not abstract concepts, but multiple, physical locations used for administering an examination. These testing sites are monitored to determine "global factors" or "external events" that would impact the testing conditions and "local factors" that are "behaviors of each examinee" in the testing sites. These are physical embodiments of physical attributes of an environment that should not be overlooked by the Office. This is not merely an abstract concept of proctoring an exam, and does not preempt any and all forms of proctoring an exam, but instead is a specific, innovative approach that involves an improvement in the operation of computing devices using sensors, a transmitter and other instrumentalities with a "digital examination administration system comprising a command center communicatively coupled to a plurality of testing sites" defining specific improvements above and beyond conventional proctoring techniques.”

Examiner respectfully disagrees. 
As an initial matter, with respect to Applicants remarks that the claims do not preempt any and all forms of proctoring an exam, Examiner respectfully notes that pre-emption is not the proper standard for determining whether a claimed invention is abstract. “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test).” MPEP 2106.04(I).	With respect to Example 42, the claimed invention was directed to an abstract idea of a method of organizing human activity. The combination of the additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all users. The claim as a whole in Example 42 integrated the method of organizing human activity into a practical application as it allowed remote users to share information in a standardized format regardless of the format in which the information was input by the user. Here, the instant claims are not analogous to Example 42, as data in the instant claims is not being converted from a non-standardized format into a standardized format. Thus, the claims recite the judicial exception of certain methods of organizing human activity.
	With respect to Applicants remarks on improving proctoring conditions, while the goal of the invention might be to improve proctoring conditions for exams, the manner in which data has been collected, compared and monitored is conventional, as the limitations merely use generic computer components, as discussed in the above 101 rejection.
Further, Examiner notes Step 2A – Prong One, is to determine if the claims fall under an abstract idea. As explained in the above 101 rejection, the claims fall under at least the abstract idea of organizing human activity, as the claims discuss proctoring an exam, monitoring and identifying any irregularities in the testing environment and examinee’s behavior, including cheating behaviors, and responding with corrective action if necessary, which clearly falls under the abstract idea of organizing human activity.
Applicant presented the following remarks: 
Step 2A – Prong Two of 2019 PEG
“Even if the analysis proceeds to Step 2A Prong Two (which it shouldn't), Applicant respectfully asserts that the claims do recite a "practical application" of the alleged abstract idea… For example, claim 1 (now claim 25) helps with "(vi) validating or invalidating testing conditions based on a severity and influence of the aberrant conditions; and (vii) devising solutions to the identified aberrant conditions or behaviors." Applicant's specification, paragraph 44. These conditions are determined through the use of sensor data that is collected in real-time, and using the sensor data, the system can programmatically determine "global factors" or "external events" that would impact the testing conditions and "local factors" that are "behaviors of each examinee" in the testing sites, as recited in claim 25.
This practical application is beyond "certain methods of organizing human activity," as alleged by the Office, merely organizing human activity does not require sensor data to determine "global factors" and "local factors" at a plurality of testing sites in real-time. Indeed, this real-time, sensor-driven detection would be impossible without the use of technology…
Thus, if the analysis continues to Step 2A Prong Two (which it shouldn't), the claims are also patent eligible for being directed to a "practical application" of an alleged abstract idea. The specific practical application including at least using sensors and sensor data to monitor…”

Examiner respectfully disagrees. 
With respect to Applicants remarks on “sensors” and “sensor data”, Examiner respectfully notes sensors are not claimed, therefore these remarks are found unpersuasive. 	With respect to integration of the abstract idea into a practical application, the computing elements are recited at a high-level of generality to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in the claims and specification as generic computing elements. See Applicants Spec, Figure 7 and para 0076-0077.  Examiner fails to see how the generic recitations of these most basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of certain methods of organizing human activity and is not integrated into a practical application.	Further, the Examiner asserts that each limitation individually and in combination has been considered and when considered as a whole and individually the claims do not recite any additional elements that amount to a practical application of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Therefore, the claims fail to recite more than merely the abstract idea and as such the rejections have been maintained.

Applicant presented the following remarks: 
Step 2B of 2019 PEG
“Here, Applicant respectfully asserts that if the analysis proceeds to Step 2B, the claims expressly provide improvements for proctoring conditions using an examination administration system comprising a command center communicatively coupled to a plurality of testing sites. The features of at least claim 25 provide unconventional ways of performing the claimed features, as further described below with respect to the cited references. 
Additionally, claim 25, as an example, recites express improvements to conventional proctoring conditions that are significantly more than the purported exception, and do not preempt the asserted abstract idea.”

Examiner respectfully disagrees. 
Applicant asserts the claims provide improvements for proctoring exams, however Examiner does not find this assertion persuasive as Applicant does not explain how the claims reflect an improvement. As such, Examiner finds Applicant's arguments fail to comply with 37 CFR 1.111 because they amount to a general allegation that the claims define a patent eligible invention without specifically pointing out how the language of the claims reflect an improvement.
Further, while the specification is not to be read in to the claims, the claims are to be read in light of the specification. Examiner has reviewed Applicants claims and specification and has found only generic computing systems (see, e.g., Spec. Figure 7 and para 0076-0077). Merely using general purpose devices to perform well-understood, routine, and conventional activities has been held to not be an "inventive concept" as the devices are being used for the very purpose that such devices are known to be used for, e.g. more efficient, faster, etc., which results in the claimed invention not amounting to "significantly more" than the judicial exception. Further, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.	Therefore Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.

Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejections. With respect to Applicants arguments, these arguments have been given due consideration, but Examiner respectfully finds them unpersuasive.

Applicant presented the following remarks: “Applicant respectfully asserts that the input data collected by Anderson is before any examination starts (e.g., during the "registration phase") and would be irrelevant to "global factors" and "local factors" detected in real-time, as recited in claim 1 (now claim 25).  
Rogers fails to remedy these deficiencies. For example, Rogers describes … Applicant respectfully asserts that these "accommodations" stored in user profile are unrelated to "global factors" and "local factors" detected in real-time, as recited in claim 1.”

Examiner respectfully disagrees. 	Applicant argues Rogers does not teach “global factors” and “local factors” detected in real-time, however Rogers is not relied on for this, rather the primary reference Anderson is. Anderson teaches it is known in the art to proctor exams using real-time updates from communication systems in the form of continuous data streams, including event streams of real-time events and/or event updates. See Anderson throughout and at least Anderson, para 0042 and para 0059. Therefore, Applicants remarks are found unpersuasive and Examiner maintains the 103 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Gawlick et al. US 10,529,245 B2 – discussing methods for improving test efficiency and accuracy in a computer adaptive test
Rogers et al. US 8,219,021 B2 – Rogers, Abstract, discloses an aspect of the present invention relates to an online test platform adapted to facilitate the development, delivery, and management of educational tests with interactive participation by students, teachers, proctors, and administrators even when some or all of them are remotely located. The platform may include administrator interfaces, test proctor interfaces, and test taker (e.g. student) interfaces to allow each participant to view, navigate, and interact with aspects of the online test platform that are intended to meet their needs… In another aspect of the invention, methods and systems may include providing a networked computer, providing a web browser executing on the computer, assembling test screen animations in real-time based on test information provided by a server connected to the computer over the internet, and displaying the test screen animations to deliver an online test. In an embodiment, the test screen animation may be assembled in real time the first time that day that the test may be requested … By executing the HTML or equivalent instructions associated with selection of the Login button 208, the web browser may transfer the User ID and Password to a server associated with the web page for validation and identification. The web browser may be configured to encrypt transfer of the information to provide security of the information while in transit to the server. Alternatively, the HTML instructions may explicitly encode or encrypt the information … If the User ID and Password are known to the server, the server may associate the current user's use of the online test platform with a record of the user that may be stored in a database. The record stored in the database may include information necessary to facilitate providing test questions relevant to the user, such as questions based on a level of experience or training completed by the user. In an example, the user may be associated with a particular grade, class, language, training course, and the like that may have associated with it one or more questions that may be presented to the user. The user may be validated to proceed with the online test platform … A validated user may initiate an online test platform session wherein the server associates the validated User ID with the specific station and/or web browser through which the User ID and Password were entered. This may allow the serve to uniquely associate communication from the online test platform session with a user record…. In embodiments, the proctoring interface may provide a plurality of organizational controls for organizing the content within the proctoring interface, such as the physical location of test takers in a test environment…. When the dynamic FLASH compilation capability is combined with server 104 polling, a user testing environment can be updated with accommodations while the user is taking the test by updating the FLASH running through the user's web browser at the next polling action. In an example, a user accommodation flag may be set in a user profile on the server 104 prior to a user logging into the online test platform 100 so that the test environment presented to the user may include flagged accommodations. Alternatively, it may be set at a later time dynamically during use of the online test platform 100, thereby providing the user accommodations such as different images, audio, font size, volume, display brightness or contrast, languages, use of a calculator, extended time, and the like that may be beneficial to the special needs student… The platform 100 may also support an event-driven SOA environment such as may be facilitated by rich internet applications. An event-driven interaction may be integrated with the station to server communication so that, as an example, answering a question on the station triggers an event on the server to perform an update of information related to the testing session, rather than waiting for a web form submission. Event-driven platform functionality may be associated with polling to provide enhanced communication between a station and a server.
Berger et al. US 8,958,741 B2 – education monitoring. Fidelity of an implementation of the curriculum is analyzed, and alerts, reminders, and reports are provided to improve fidelity of an implementation of the curriculum. … In some implementations, different fidelity factors can be used in addition to, or instead of, one or more of the fidelity factors discussed above. For example, a value for a lesson delivery start time fidelity factor can be determined based on the local time at which delivery of the lesson commenced. If the lesson delivery start time, such as a time captured by an electronic device used in lesson delivery, indicates that the lesson was delivered outside of an expected window of time, such as outside of school hours of operation, the determined value for the lesson delivery start time fidelity factor can indicate that the lesson was likely not delivered to the intended students, and/or that the delivery of the lesson was irregular. Similarly, a lesson delivery completeness fidelity factor can be determined based on a number of elements of a lesson accessed on an electronic device during a lesson, such as a number of activities accessed or a number of inputs entered during lesson delivery. As another example, an interaction fidelity factor can be determined based on the presence or absence, and/or the content, of recorded interactions with students, such as audio and/or video recordings, photographs, or other records captured during delivery of the lesson.
Strodtman et al. US 2012/0233083 A1 – discussing A retention management system identifies, analyzes, and evaluates student information collected by the enterprise resource planning systems and learning management systems.
Mihai et al. US 2015/0317757 A1 – discussing usage of an electronic learning system.
Brewer et al. US 2007/0048723 A1 - Embodiments of the present invention are directed to securely administering computerized tests over a network, such as, for example, the Internet. Security features include real-time analysis of examinee test-response data and test event data for indications test-taker misconduct, authentication of examinee identity using biometric information, observation of examinee activity using real-time Internet-based audio and video data, and continuous or alert-based human proctoring and intervention via the Internet.
CA 2145194 – system and method for computer based testing.
Foster et al. US 2012/0135388 A1 – online proctoring. 
Foster et al. US 2011/0223576 A1 – online proctored exams.
Scicchitano et al. US 2014/0072946 A1 - A method and system for identity management and authentication of examination candidates by, for example, capturing biometric data and identification information from an examination candidate and storing the data and information in a database. The method and system includes, for example, capturing biometric data from an individual at a later time for comparison with data stored in the database, and which allows authentication of the individual after determining that the biometric data matches the previously stored data and the individual matches the previously stored information.
Anderson et al. US 2019/0197911 A1 – proctor test environment with user devices. 
Anderson et al. US 2019/0197247 A1 – discussing security protection by test environment analysis
Breed et al. US 2015/0037781 A1 - Arrangement for remote transaction session for use with a computer having an operating system, including a support structure, at least one audio sensor for detecting sound and arranged on the support structure, at least one radio frequency communication detecting sensor arranged on the support structure, at least one optical imaging device that obtains images of an area including the computer or the user and arranged on the support structure, at least one biometric sensor that receives data about or from a user using the computer to participate in an remote session, and at least one motion sensor system for detecting motion in an area around the user.
Kumar US 8/926,335 B2 – discussing A system and method for remote test administration are disclosed. The system includes a testing station having a processor and a memory in communication with the processor. The memory configured to store processor executable instructions configured to acquire biometric information related to a user, wherein the user is substantially adjacent to the testing station; identify at least one biometric vector within the acquired biometric information; and communicate the identified biometric vector.
Morgan et al. US 2011/0177484 A1 – discussing A system for enabling real time live proctoring of an exam across a distributed network includes a first remote computer. The first remote computer is capable of real time audio visual capture and display of an image of a user of the first remote computer. A second remote computer is capable of real time audio visual capture and display of an image of the user of the second remote computer.
Greene et al.US 2002/0172931 A1 - Enables monitoring the student's test taking environment from a remote location, in order to make sure that the student does not receive any unauthorized assistance during an examination. Enables supervision of an on-line test by a third party who is capable of proctoring the exam from a remote location.
Morgan et al. US 2014/0212865 A1 - remotely view and control one remote computer, and the activity reports are generated, the security and integrity of the proctoring session are maximized without making the process difficult for the student, and the proctor or administrator is provided with throttle function to control the flow of students scheduling exams requiring proctoring, while virtualization of the classroom testing experience is provided with real time live proctoring of exam.
Winneg et al. US 2007/0117082 A1 – discussing Remote examination administering method for e.g. school, involves authenticating exam takers, and remote exam monitoring device e.g. microphone, collects data indicative of environment of actions of exam takers.
Morgan et al. US 2017/0193833 A1 – discussing system for proctoring exam across distributed network, has processor which relays live audio and video between test taker and proctor, and allows proctor to remotely control input devices of first remote computer.
Rogers et al. US 2008/0096176 A1 - Uses the online test platform to facilitate a proctor to manage a test station of an examinee or student and resolve a problem remotely.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                                  /SANGEETA BAHL/Primary Examiner, Art Unit 3629